 SUB-ZERO FREEZER CO.Sub-Zero Freezer Company, Inc. and Sheet MetalWorkers' International Association, AFL-CIO,Local No. 485. Case 28-CA-728629 June 1984DECISION AND ORDEROn 24 January 19831 the Regional Director forRegion 28 of the National Labor Relations Boardissued a complaint and notice of hearing in theabove-entitled proceeding, alleging that the Re-spondent has violated Section 8(a)(1) and (5) andSection 2(6) and (7) of the National Labor Rela-tions Act.The complaint alleges in substance that on 16December 1982, following a Board election in Case28-RC-4102, the Union was duly certified as theexclusive collective-bargaining representative ofthe Respondent's employees in the unit found ap-propriate; and that, commencing about 11 January1983, and at all times thereafter, the Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Sees. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed. Reg. 45922 (1981); FrontierHotel, 265 NLRB 343 (1982).) On 1 February 1983the Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On 18 February 1983 the General Counsel fileddirectly with the Board a Motion for SummaryJudgment. Subsequently, on 25 February 1983, theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. The Respondent thereafterfiled a response to the Notice to Show Cause.In its answer to the complaint and its response tothe Notice to Show Cause, the Respondent repeatsthe argument, first raised in the representation pro-ceeding, that conduct occurred during the preelec-tion period which interfered with the election. TheRespondent maintains that the conduct included,inter alia, threats to employees and propertydamage, which resulted in an atmosphere of fearand reprisal such that a free and fair election couldnot be conducted. The Respondent thus contendsthat it, in good faith, doubts that the Union repre-sents a majority of the Respondent's employees inthe appropriate unit. The General Counsel arguesI On 25 January 1983 the Regional Director for Region 28 issued anErratum correcting the case number listed in the complaint.271 NLRB No. 7that all material issues have been previously pre-sented to, and decided by, the Board, and thatthere are no litigable issues of fact requiring a hear-ing.Our review of the record herein, including therecord in Case 28-RC-4102, discloses that, pursu-ant to the Stipulated Election approved by the Re-gional Director 27 April 1982, an election was con-ducted 4 June 1982. The tally of ballots shows 36votes cast for, and 34 against, the Petitioner; therewere no challenged ballots. On 11 June 1982 theRespondent timely filed objections to conduct af-fecting the results of the election. On 16 June 1982the Regional Director issued an order directinghearing and notice of hearing. On 16 July 1982,after a full hearing, the hearing officer issued his"Report and Recommendations on Objections toConduct Affecting the Results of the Election,"recommending the overruling of the Respondent'sobjections in their entirety. On 26 July 1982 theRespondent filed with the Board its exceptions tothe hearing officer's "Report and Recommenda-tions on Objections to Conduct Affecting the Re-sults of the Election." On 16 December 1982 theBoard, with former Chairman Van de Water andMember Hunter dissenting, issued its Decision andCertification of Representative, reported at 265NLRB 1521, in which it adopted the hearing offi-cer's findings and recommendations in Case 28-RC-4102, and certified the Union as the exclusivecollective-bargaining representative of the unitfound appropriate.On further consideration, for the reasons fully setforth in the dissenting opinion of our original deci-sion, reported at 265 NLRB 1521, we agree withthe Respondent that conduct occurred which re-sulted in an atmosphere of fear and reprisal suchthat a free and fair election could not be conduct-ed. Having reached this conclusion, we cannot letstand a certification of representative premised onan election that was conducted in such an atmos-phere. While we share our dissenting colleague'sconcern with stability in law and finality in litiga-tion, at the same time we believe that the just reso-lution of questions presented to the Board is ourprimary duty. Therefore, while reconsideration ofissues in technical refusal-to-bargain cases may, insome instances, cause delays or involve changes inBoard law, we are not willing to grant a Motionfor Summary Judgment that would result in anorder requiring an employer to bargain with aunion that has not attained the status of majorityrepresentative from a free and fair election.Accordingly, we shall vacate our Decision andCertification of Representative in Case 28-RC-4102 (265 NLRB 1521), dismiss the complaint in47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe instant proceeding, revoke the certificationissued in Case 28-RC-4102, and remand Case 28-RC-4102 to the Regional Director for Region 28for appropriate action consistent with the decisionherein, including the direction of a new election ifdesired by the Petitioner.ORDERIt is hereby ordered that the Decision and Certi-fication of Representative in Case 28-RC-4102(265 NLRB 1521) is vacated.IT IS FURTHER ORDERED that the certificationissued in Case 28-RC-4102 is revoked and thatCase 28-RC-4102 is remanded to the Regional Di-rector for Region 28 for appropriate action consist-ent with the decision herein, including the direc-tion of a new election if desired by the Petitioner.MEMBER ZIMMERMAN, dissenting.I would grant the General Counsel's Motion forSummary Judgment in this technical test of certifi-cation. In 1982, the Employer's objections allegingconduct resulting in an atmosphere of fear and re-prisal were the subject of a full hearing before ahearing officer of the Board who issued a reportrecommending the overruling of all objections. InDecember 1982 the full Board considered the Re-spondent's exceptions to the hearing officer's reportand issued a Decision and Order,1adopting thehearing officer's findings and certifying the Union.Former Chairman Van de Water and MemberHunter dissented.The parties, therefore, have received the fullestopportunity to litigate the issues concerning therepresentative status of the Union and have in factdone so. My colleagues in the majority do not dis-pute this. Nor do they dispute that the Respondentis attempting to relitigate these matters in a refusal-to-bargain case-a practice which is normally pro-hibited under the Pittsburgh Glass Co. rule.2Theyhave simply decided to reconsider the underlyingrepresentation case and adopt the position of thedissent in that case.Although I do not doubt my colleagues' author-ity to do this, I do question the wisdom of exercis-ing that authority in this case. The sole reason thatReported at 265 NLRB 1521 (1982).2 Pittsburgh Glass Ca v. NLRB, 313 U.S. 146, 162 (1941).relitigation is being permitted here is a change inthe composition of the Board from the time therepresentation case was litigated to the time thetest of certification occurred. Certainly the Actallows for shifts in the law when the compositionof the Board changes, and undoubtedly Congressintended for the Board to respond to changingtimes and conditions. It is, therefore, inevitable thata certain degree of instability in Board law willarise as new Members enter into the decision-making process. At the same time, however, suchchanges undermine the goals stated by a long suc-cession of Board Members of maximizing the vol-untary settlement of cases and minimizing the liti-gation of labor disputes. Those goals call for givingdue regard for both stability in the law and finalityin litigation. Avoiding unnecessary instability anduncertainty is critical to the efficient administrationof the Act.Early in my tenure at the Board I took the posi-tion that factors favoring stability outweighedthose favoring reconsideration of the issues in tech-nical refusal-to-bargain cases. In Bravos Oldsmobile,254 NLRB 1056 (1981), I found that selective ap-plication of the rule against relitigation of represen-tation issues could cause far greater damage thanthat which might result if the representation matterwas improperly decided. I decided that, in allunfair labor practice cases testing certification, Iwould not allow relitigation of the representationmatters even if I had dissented on the underlyingrepresentation case or would have decided the casedifferently had I participated in it.A great deal can be gained by applying this formof res judicata to the Board's processes. Whenchanges in the Board occur, the parties could atleast be certain that decisions already made at therepresentation level are final. The wisdom of thisapproach is particularly apparent here where therewas a full hearing on the representation issue and adissenting opinion which apparently sets forth whatis now the view of the current Board. The review-ing court will have both the record in the hearingand the dissenting opinion before it for full consid-eration. In these circumstances, the Board wouldlose very little in applying the rule of res judicataand would contribute greatly to the orderly admin-istration of the Act during a period of change.48